Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Robert H. Odell, Jr., M.D.,
Petitioner
v.
Centers for Medicare and Medicaid Services.
Docket No. C-11-639
Decision No. CR2455

Date: October 21, 2011

DECISION

I sustain the determination of the Centers for Medicare and Medicaid Services
(CMS) to establish an effective date for the reassignment of Medicare benefits
from Petitioner Robert H. Odell, Jr., M.D., to Pacific Anesthesia Consultants
(Pacific) of April 25, 2011.

I. Background

Petitioner is a physician. He applied to Palmetto, GBA (Palmetto), a Medicare
contractor, to reassign Medicare benefits to Pacific. This application was
approved by Palmetto on May 20, 2011, and Palmetto established an effective date
of reassignment of April 25, 2011.' Petitioner was dissatisfied with this
determination and requested reconsideration, asking that he be given an effective
date for reassignment of benefits of January 25, 2011. On reconsideration, the

‘In its May 20 notice letter, Palmetto incorrectly told Petitioner that it had
established an effective date of reassignment of March 26, 2011. What Palmetto
evidently was referring to was the earliest date for which Petitioner’s claims for
Medicare reimbursement would be accepted, which is established by regulation to
be 30 days prior to the effective date of a provider’s enrollment.
determination establishing the April 25 effective date was sustained. Petitioner
then requested a hearing, and the case was assigned to me for a hearing and a
decision.

At my direction, CMS filed a brief and proposed exhibits, which CMS designated
as CMS Ex. 1 — CMS Ex. 9. Petitioner responded to CMS’s submission with a
letter that is dated September 15, 2011. I receive into evidence CMS Exhibit (Ex.)
1—CMS Ex. 9, and I also receive Petitioner’s letter into the record.

II. Issue, Findings of Fact, and Conclusions of Law
A. Issue

The issue in this case is whether Palmetto, acting on behalf of CMS, correctly
established an effective date of April 25, 2011 for the reassignment of Medicare
benefits from Petitioner to Pacific.

B. Findings of Fact and Conclusions of Law

The facts of this case are undisputed. Petitioner submitted three applications to
Palmetto to reassign his Medicare benefits. Petitioner’s first application was
approved, effective January 25, 2011. CMS Ex. 2. Petitioner then realized that he
had erroneously designated the wrong assignee in his first application. To correct
that error, he submitted a second application on April 14, 2011. CMS Ex. 3.
However, Petitioner then discovered that he had submitted an incorrect
certification as part of his second application. Petitioner submitted a third
application for reassignment of benefits to correct this error. CMS Ex. 4.
Palmetto received that third application on April 25, 2011, and it then approved it
with the effective date of April 25, 2011.

The effective date of a physician’s participation in Medicare is established by
regulation to be:

the later of the date of filing of a Medicare enrollment application
that was subsequently approved by a Medicare contractor or the date
an enrolled physician . . . first began providing services at a new
practice location.

42 C.F.R. § 424.520(d). The earliest date that Palmetto could approve Petitioner’s
reassignment of Medicare benefits to Pacific was the date when he filed an
acceptable application for that reassignment. That date was April 25, 2011.
Petitioner, therefore, received the earliest effective date permitted by regulation.
Petitioner concedes that he made errors in his first two applications. He argues
that the delay in obtaining an effective participation date is financially injurious to
him, because it has prevented him from obtaining reimbursement for Medicare
items or services that he provided between January 25 and March 26, 2011.
Petitioner’s request is, in effect, a request for equitable relief. Petitioner
essentially requests that I give him an earlier effective date than he is entitled to
under the regulations premised on considerations of fairness.

I do not have that authority. As I have explained, and as a matter of law, the
earliest effective date that Petitioner could have received — April 25, 2011 — is the
date that he did receive.

/s/
Steven T. Kessel
Administrative Law Judge

